El Juez Asociado, Sr. Sulzbacher,
después de exponer los hechos anteriores, emitió la opinión del Tribunal.
Aceptando los Resultandos de la sentencia recurrida.
Considerando-, que habiéndose declarado por dicha sen-tencia haber lugar al interdicto de recobrar la posesión, pro-movido por Don Pedro Jimenez Sicardó, sin que este pro-nunciamiento haya sido impugnado en el recurso, se impone, como consecuencia legal, la condena al pago de las costas, daños y perjuicios, y devolución de los frutos que hubiere per-cibido el despojante, según preceptúa terminantemente el artículo 1656 de la Ley de Enjuiciamiento Civil, no derogado por la Orden General No. 118 serie de 1899.
Fallamos: que debemos confirmar y confirmamos en to-das sus partes la sentencia apelada, con las costas del recurso á cargo de la parte apelante; y devuélvanse los autos al Tribunal de Distrito de Humacao, con la certificación correspon-diente.
*398Jueces concurrentes: Sres. Presidente Quiñones y Asocia-dos Hernández, Figueras y MacLeary.